Citation Nr: 1602438	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-25 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for osteoarthritis and degenerative changes of the lumbar spine (a back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2015, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in VMBS.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, on the record during the October 2015 Travel Board hearing, the Veteran expressed his desire to withdraw the appeal as to the issue of service connection for sleep apnea.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In October 2015 and before a final decision was promulgated by the Board, the Veteran withdrew the appeal on the record during the Travel Board hearing regarding the issue of service connection for sleep apnea; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for sleep apnea, warranting dismissal of the issue.


ORDER

The appeal of service connection for sleep apnea, having been withdrawn, is dismissed.



REMAND

Service Connection for a Back Disability

A remand is required to ensure that there is a complete record upon which to decide the appeal of service connection for a back disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran has consistently contended that he injured his back as a field artillery repairman during service.  Specifically, the Veteran contended that, during his last few months in active service, he was assigned to a junkyard or "chemicalization point" where his duties included breaking down the tires and wheels off vehicles that were going to be dismantled.  After breaking down the tires and wheels, he reported that he would stack the wheels and tires in a pile.  In about January 1965, as he was stacking the wheels and tires into piles, the Veteran contended that he felt a pop in his back.  The Veteran reported that, at that time, he did not seek medical attention for the claimed back injury.  See September 2013 Statement; see also October 2015 Hearing Transcript at 4.

In this case, the DD Form 214 confirms that the Veteran's military occupational specialty (MOS) during service was field artillery repairman.  The Board finds the Veteran's account of breaking down the tires and wheels off vehicles and stacking them in piles, to include the one-time back injury in January 1965, to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

In a January 2013 VA examination report, the VA examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale, the VA examiner first noted that the Veteran has moderate to severe degenerative changes of the lumbar spine.  The VA examiner explained that, according to the Veteran, he spent three months doing heavy lifting while in service, and it is unlikely that three months of heavy lifting, without specific injury, would cause these changes; however, as noted above, the Veteran experienced a one-time injury of the back in January 1965 that is consistent with the nature of his service.  As such, the VA examiner based the medical opinion on an inaccurate factual basis as the evidence of record, particularly the Veteran's lay statements that are competent and credible, demonstrate that the Veteran injured his back in January 1965.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes). 

Accordingly, the issue of service connection for a back disability is REMANDED for the following actions:

1. If possible, request that the VA examiner who conducted the January 2015 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the January 2015 VA examiner is not available, obtain the requested opinion from another VA physician.  A VA physician with expertise in orthopedic surgery is preferred but not required.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For the diagnoses of the lumbar spine (back), including, but not limited to, osteoarthritis and degenerative changes, the VA examiner should offer the following opinion:

Is it as likely as not (50 percent probability or greater) that any diagnosed back disability, including, but not limited to, osteoarthritis and degenerative changes, had its onset in service?

In rendering the requested opinion, the VA examiner should assume, as fact, that 1) as a field artillery repairman, the Veteran's duties (for a few months at the end of active service) included breaking down the tires and wheels off vehicles and stacking them in piles; and 2) the Veteran experienced a one-time back injury in January 1965 while stacking the wheels and tires in piles and heard a "pop" in his back.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal of service connection for a back disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


